DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-3, 5-10, 12-17, and 19-21 are pending.

Claim Objections
	Claims 5-6, 12-14, 16, and 21 are missing the appropriate status identifier (e.g. Currently Amended). As a courtesy to applicant, examiner has compared the claim language to the previously filed claim set to determine which are amended vs. originally filed, as opposed to sending out the Notice of Non-Compliant Amendment. Claims 5-6, 12-14, and 21 should read: Original; claim 16 should read: Currently Amended. Appropriate correction is required.
Claim 7 is objected to for the following informalities: the claim recites “the relative importance 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10, 13, 17, and 19-20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a system; claim 8 is directed to a method; and claim 15 is directed to a system. Thus, claims 1, 8, and 15 are directed to statutory categories of invention. However, claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claims recite an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. 
The abstract idea of claim 1 is: 
receive a plurality of logins, each of the logins intended to initiate a customer support request, said customer support request comprising: 
a date of the customer support request; 
a time of the customer support request; 
a location that was used to generate the customer support request; 
a username associated with the customer support request; and 
a message; 
harvest, for each customer support request, a first plurality of artifacts, each of said first plurality of artifacts comprising sentiment information, said sentiment information comprising a first level of relevance with respect to the customer support request; 
harvest, for each customer support request, a second plurality of artifacts, each of said second plurality of artifacts comprising second sentiment information, said sentiment information comprising a second level of relevance with respect to the customer support request; 
calculate, for each customer support request, a sentiment value, the calculation of said sentiment value being based, at least in part, on the first plurality of artifacts, the second plurality of artifacts, the message, and historical information associated with the user; 
route the customer request based on at least the message, the sentiment value, and one of the date, time, username and the location; and 
accept a pre-registration from a user for the sentiment analysis prior to the user sending in the customer support request.

The abstract idea of claim 8 is:
receiving a plurality of logins, each of the logins intended to initiate a customer support request, said customer support request comprising: 
a date of the customer support request, 
a time of the customer support request, 
a location that was used to generate the customer support request, 
a username associated with the customer support request and a message; 
harvesting for each customer support request, a plurality of artifacts, each of said plurality of artifacts comprising sentiment information, said sentiment information comprising a first level of relevance with respect  to the customer support request; 
calculating for each customer support request, a sentiment value, the calculating the sentiment value being based, at least in part, on the plurality of artifacts, the message, and historical information associated with the user; 
routing the customer support request based on the message, the sentiment value and at least one of the date, time, username and the location, and 
pre-registering the user for the sentiment analysis prior to the receiver receiving in the customer support request.

The abstract idea of claim 15 is:
receive a plurality of logins, each of the logins intended to initiate a customer support request, said customer support request comprising: 
a date of the customer support request; 
a time of the customer support request; 
a location that was used to generate the customer support request; 
a username associated with the customer support request; and 
a message; 
retrieve social media account history and other third party data source information associated with a user associated with the username, and to harvest, therefrom, a plurality of artifacts, each of said artifacts comprising sentiment information, said sentiment information comprising a first level of relevance with respect  to the customer support request; 
calculate, for each customer support request, a sentiment value, said sentiment value being based on the plurality of artifacts, the message, and historical information associated with the user; 
route the customer request based on at least two of the date, time, username, location, and the sentiment value; and 
accept a pre-registration from a user for the sentiment analysis prior to the user sending in the customer support request.

Step 2A, Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at routing customer service requests. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, the limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. Nothing in the claim element precludes the steps from practically being performed in the mind. In this case, one could mentally or manually perform the steps, including obtaining login information and/or account history; determine sentiment, based on customer requests; route the customer request based on information obtained and determined sentiment; register a user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
	The abstract idea is not integrated into a practical application. The additional elements relating to computing elements (claim 1: “system”; “Application Programming Interface (API) feed”; “Application Programming Interface”; “receiver”; “computer”; “processor”; claim 8: “Application Programming Interface (API) feed”; “receiver”; “Application Programming Interface (API)”; “computer”; “processor”; claim 15: “system”; “receiver”; “Application Programming Interface”; “computer”; “processor”) are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). Applicant’s specification demonstrates generic computing elements, e.g. in para. [0032] to [0035] of applicant’s specification as filed. There’s no indication that the computing elements are anything but generic hardware and/or software. 
Accordingly, these additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05(b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05(e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applicant is referred to the Step 2A, Prong 2 analysis for the generic computing elements, where it was determined that the computing elements are recited at a high-level of generality, i.e. as generic computing element performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). 
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
	Claims 2 and 9 include the additional element of “harvest from a social media account history account and a third party data source account information,” which is directed to narrowing the abstract idea. Therefore, it would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind. This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
	Claims 3, 10, and 17 include the additional element describing how the “level(s)” of “relevance” are “determined,” which is directed to narrowing the abstract idea. Therefore, it would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind. This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
	Claims 5, 6, 13, and 19-20 further describe the nature, structure, and/or content of “the first plurality of artifacts.” While helpful, this is not significantly more, and merely serves to narrow the abstract idea. Therefore, it would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind. This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Claims 7, 14, and 21 include the additional element of “reduce[ing], in proportion to the time elapsed from the receipt of an artifact, the relative importance of each of the plurality of artifacts,” which is directed to narrowing the abstract idea. Therefore, it would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind. This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Claim 12 includes the additional element of “determine a frequency of transmission of legacy customer support requests associated with the username,” which is directed to narrowing the abstract idea. Therefore, it would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind. This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
	Claim 16 includes the additional element of “harvest… information related to the user,” which is directed to narrowing the abstract idea. Therefore, it would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind. This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as stated above (see also MPEP 2106.05(f)). 
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. See MPEP 2106.05.
Accordingly, claims 1-3, 5-10, 12-17, and 19-21 are rejected under 35 USC § 101 as being directed to non-statutory subject matter.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy (US 20180176380) in view of Tuchman et al. (US 20120266258), Sivasubramanian et al. (US 20210158805), and Montenegro et al. (US 20160048502). 


Claim 1
Regarding claim 1, McCoy discloses: a system for leveraging an Application Programming Interface (API) feed to improve the accuracy of a sentiment analysis performed on communication data {system for routing social media communication in a contact center system supporting an organization; para. [0008]; Application Programming Interface (API) feed used or leveraged in context of communication data described in para. [0041], [0065]; note that to improve the accuracy of a sentiment analysis is intended use, since it describes the desired outcome, without additional function and/or structure; examiner contends that this is accomplished by McCoy, since the sentiment analysis is used for routing prioritization; para. [0072]}, the system comprising:
a receiver configured to receive communication data {social media platforms 200a-200c and listener 204 act as receiver that receives communication data; para. [0065]}, said communication data comprising:
a date of the communication data {date of last post; para. [0067]}
a time of the communication data {via time stamp of social media post; para. [0067]};
a location of computer that was used to generate the communication data {via location of the expression (e.g., city/state/zip code that the expression originated from); para. [0067]};
a username associated with the communication data {username described in para. [0067]}; and
a message {text of message described in para. [0067]};
a processor configured to harvest from the API feed, for each communication data, a first plurality of artifacts, each of said first plurality of artifacts comprising sentiment information, said sentiment information comprising a first level of relevance with respect to the communication data {analyzer 208 parses or harvests the text of the communication data, this harvested text defining a first plurality of artifacts, given that comprises sentiment information used to determine the sentiment score; para. [0071], [0072]; API feed previously described in para. [0065]; the modules being run on one or more processors described in para. [0114]; first level of relevance with respect to the communication data described in para. [0072]: valuator 210 may score expressions with negative sentiments higher than those with positive sentiments, i.e. a level of relevance calculated; note that artifacts is being interpreted based on applicant’s definition in para. [0059] of the specification: “Mining module, shown at 402, may mine a plurality of artifacts, as shown at 412. The artifacts may be received in the form of biometrics 414, telephone calls 416, verbal statements 420, conversations 422, SMS ("Short message service") 422 and phone calls 424.”};
wherein the processor is further configured to calculate, for each communication data, a sentiment value, the calculation of said sentiment value being based, at least in part, on the first plurality of artifacts, the message, and historical information associated with the user {analyzer 208 calculates a sentiment score or value based, at least in part, on the first plurality of artifacts; para. [0071], [0072]; note that based, at least in part, given broadest reasonable interpretation, suggests that the sentiment value need only be based on one item; the modules being run on one or more processors described in para. [0114]}; and
wherein the processor is further configured to route the communication data based on at least the message, the sentiment value, and one of the date, time, username and the location {valuation score for communication data route is based on sentiment and location; para. [0014], [0015], [0016]; the modules being run on one or more processors described in para. [0114]}.
While examiner contends that customer support request is nonfunctional descriptive material that simply conveys meaning to a human reader (see MPEP 2111.05) and/or McCoy alludes to customer support requests in a customer support environment {para. [0041]}, it doesn’t explicitly disclose: a customer support request; a plurality of Application Programming Interface (API) logins to the API feed, each of the logins intended to initiate a customer support request; a second plurality of artifacts, each of said second plurality of artifacts comprising second sentiment information, said sentiment information comprising a second level of relevance with respect relevant to the customer support request; wherein the system is configured to accept a pre-registration from a user for the sentiment analysis prior to the user sending in the customer support request. 
However, Tuchman teaches a similar system for providing customer support services. Tuchman discloses: a customer support request {request in context of customer support described in para. [0115]}; a plurality of Application Programming Interface (API) logins to the API feed, each of the logins intended to initiate a customer support request {logins to API feed, each of the logins intended to initiate a customer support request described in para. [0115]; plurality of logins indicated at para. [0117]: a support center can handle support requests from customers of multiple, i.e. a plurality, of clients}; the user sending in the customer support request {request in context of customer support described in para. [0115]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify McCoy to include the features of Tuchman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, given that McCoy is directed to routing communication within customer contact centers {para. [0004]}, one of ordinary skill in the art would have been motivated to facilitate an efficient mechanism to provide the best available and cost-effective communication channels, for both customers and agents {para. [0012] of Tuchman}.
The combination of McCoy and Tuchman doesn’t explicitly disclose: a second plurality of artifacts, each of said second plurality of artifacts comprising second sentiment information, said sentiment information comprising a second level of relevance with respect relevant to the customer support request; wherein the system is configured to accept a pre-registration from a user for the sentiment analysis prior to.
However, Sivasubramanian teaches a similar system for analyzing interactions in a customer support setting. Sivasubramanian discloses: a second plurality of artifacts, each of said second plurality of artifacts comprising second sentiment information, said sentiment information comprising a second level of relevance with respect relevant to the customer support request {based on applicant’s definition of artifacts, which may encompass verbal expression (para. [0059] of applicant’s specification), examiner asserts that the multiple conversation turns, each separately scored by sentiment, define first and second plurality of artifacts comprising second sentiment information, the level of relevance indicated by the sentiment score; para. [0075]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of McCoy and Tuchman to include the features of Sivasubramanian, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, given that McCoy is directed to routing communication within customer contact centers {para. [0004]}, one of ordinary skill in the art would have been motivated to facilitate sentiment analysis via acquisition of multiple artifacts, thereby allowing supervisors to look across live calls and see where they may be needed to engage and/or de-escalate and/or help an agent {para. [0048] of Sivasubramanian}.
The combination of McCoy, Tuchman, and Sivasubramanian doesn’t explicitly disclose: wherein the system is configured to accept a pre-registration from a user for the sentiment analysis prior to.
However, Montenegro teaches a similar system for sentiment analysis in the context of customer support. Montenegro discloses: wherein the system is configured to accept a pre-registration from a user for the sentiment analysis prior to {user registers for customer interaction monitoring, including sentiment analysis, prior to said monitoring occurs; Fig. 4; para. [0076]; given that this occurs prior, examiner asserts that it is a pre-registration step; Fig. 4; para. [0076]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of McCoy, Tuchman, and Sivasubramanian to include the features of Montenegro, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, given that McCoy is directed to routing communication within customer contact centers {para. [0004]}, one of ordinary skill in the art would have been motivated to pre-register users, thereby facilitating the screening of a customer's statements, comments, reviews, tweets, hashtags, or other social media handles, which are relevant to the subject products and/or services  {para. [0071] of Montenegro}.

Claim 2
Regarding claim 2, the combination of McCoy, Tuchman, Sivasubramanian, and Montenegro discloses the features of claim 1.
McCoy further discloses: the processor is further configured to harvest from a social media account history account and a third party data source account information related to the user {analyzer 208 parses or harvests the text of the social expression, i.e. the customer support request, from a social media account history on a third party data source; para. [0006], [0071], [0072]; the modules being run on one or more processors described in para. [0114]}.
Sivasubramanian further discloses: the information comprising a third plurality of artifacts, each of said third plurality of artifacts comprising sentiment information relevant to the customer support request {as depicted in Fig. 15, where turns are translated into first, second, third artifacts denoted by various customer, agent talk portions with corresponding sentiment information relevant to the customer support request; para. [0155]}.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of McCoy, Tuchman, Sivasubramanian, and Montenegro, further in view of George et al. (US 20190034963).

Claim 3
Regarding claim 3, the combination of McCoy, Tuchman, Sivasubramanian, and Montenegro discloses the features of claim 1.
McCoy further discloses: the date and time of the communication data {date of last post; para. [0067]; time stamp of social media post; para. [0067]}; a first plurality of artifacts {analyzer 208 parses the text of the social expression, where this harvested text defines a first plurality of artifacts; para. [0071], [0072]}.
Tuchman further discloses: a customer support request {request in context of customer support described in para. [0115]}.
Sivasubramanian further discloses: discloses: a second plurality of artifacts {multiple conversation turns define first and second plurality of artifacts; para. [0075]}.
The combination of McCoy, Tuchman, Sivasubramanian, and Montenegro doesn’t explicitly disclose: the first level of relevance of the sentiment information is determined based on the magnitude of time between interactions and the second level of relevance is determined based on a magnitude of time between interactions.
However, George teaches a similar system for sentiment-based mapping of customer journeys. George discloses: the first level of relevance of the sentiment information is determined based on the magnitude of time between interactions and the second level of relevance is determined based on a magnitude of time between interactions {sentiment manager 206 may determine implied sentiment, i.e. level of relevance of the sentiment information, based on the length of time between interactions, i.e. magnitude of time between interactions; para. [0061]; users 114a-n define multiple users, which would necessarily involve multiple interactions and corresponding first, second levels of relevance; para. [0042]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of McCoy, Tuchman, Sivasubramanian, and Montenegro to include the features of George, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, given that McCoy is directed to routing communication within customer contact centers {para. [0004]}, one of ordinary skill in the art would have been motivated to analyze and understand the customer journey across a variety of channels of communication, thereby streamlining customer-agent interactions {para. [0002] of George}.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of McCoy, Tuchman, Sivasubramanian, and Montenegro, further in view of McCormack et al. (US 20160198047).

Claim 5
Regarding claim 5, the combination of McCoy, Tuchman, Sivasubramanian, and Montenegro discloses the features of claim 1. 
McCoy further discloses: the first plurality of artifacts {analyzer 208 parses the text of the social expression, where this harvested text defines a first plurality of artifacts; para. [0071], [0072]}.
The combination of McCoy, Tuchman, Sivasubramanian, and Montenegro doesn’t explicitly disclose: a frequency of transmission of legacy customer support requests associated with the username.
However, McCormack teaches a similar system for managing enterprise communications. McCormack discloses: a frequency of transmission of legacy customer support requests associated with the username {customer profile may include, but not restricted to, a call log, a frequency of past conversations, i.e. frequency of transmission of legacy customer support requests; para. [0057]; username associated with user; para. [0057]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of McCoy, Tuchman, Sivasubramanian, and Montenegro to include the features of McCormack, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, given that McCoy is directed to routing communication within customer contact centers {para. [0004]}, one of ordinary skill in the art would have been motivated to provide the frequency of previous requests as part of a customer profile, in order to facilitate determining customer characteristics, thereby streamlining responses to customer queries {para. [0008], [0060] of McCormack}.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of McCoy, Tuchman, Sivasubramanian, and Montenegro, further in view of Coughlan et al. (US 8848879)

Claim 6
Regarding claim 6, the combination of McCoy, Tuchman, Sivasubramanian, and Montenegro discloses the features of claim 1.
McCoy further discloses: the first plurality of artifacts {analyzer 208 parses the text of the social expression, where this harvested text defines a first plurality of artifacts; para. [0071], [0072]}.
The combination of McCoy, Tuchman, Sivasubramanian, and Montenegro doesn’t explicitly disclose: one or more rates of indications of urgency in legacy customer support requests associated with the username.
However, Coughlan teaches a similar system for notifications based on recent communication history. Coughlan discloses: one or more rates of indications of urgency in legacy customer support requests associated with the username {urgency module 232 may determine the urgency of a contact or rate of indication based on contact history, message history, and how often the parties communicate; col. 8, line 15 to 30; username described in col. 9, lines 15 to 20; col. 11, lines 50 to 51}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of McCoy, Tuchman, Sivasubramanian, and Montenegro to include the features of Coughlan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, given that McCoy is directed to routing communication within customer contact centers {para. [0004]}, one of ordinary skill in the art would have been motivated to determine customer urgency, in order to facilitate customer prioritization and queuing for customer service purposes.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of McCoy, Tuchman, Sivasubramanian, and Montenegro, further in view of Sommer et al. (US 20100262454).

Claim 7
Regarding claim 7, the combination of McCoy, Tuchman, Sivasubramanian, and Montenegro discloses the features of claim 1, but doesn’t explicitly disclose: the processor is configured to reduce, in proportion to the time elapsed from the receipt of an artifact, the relative importance of the artifact in the calculation of the sentiment value.
However, Sommer teaches a similar system for sentiment-based text classification and relevancy ranking. Sommer discloses:  the processor is configured to reduce, in proportion to the time elapsed from the receipt of an artifact, the relative importance of the artifact in the calculation of the sentiment value {sentiment score or value reduced by sentiment time decay, i.e. a proportion to the time elapsed from the receipt of an document or artifact, the relative importance of each of the plurality of artifacts in the calculation of the sentiment score or value; para. [0113]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of McCoy, Tuchman, Sivasubramanian, and Montenegro to include the features of Sommer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, given that McCoy is directed to routing communication within customer contact centers {para. [0004]}, one of ordinary skill in the art would have been motivated to reduce relative importance of artifacts over time, in order to account for their applicability in a limited timeframe {para. [0013] of Sommer}.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy in view of Tuchman and Montenegro.

Claim 8
Regarding claim 8, McCoy discloses: a method for leveraging an Application Programming Interface (API) feed to improve the accuracy of a sentiment analysis performed on communication data {method for routing social media communication in a contact center system supporting an organization; para. [0008]; Application Programming Interface (API) feed used or leveraged in context of communication data described in para. [0041], [0065]; note that to improve the accuracy of a sentiment analysis is intended use, since it describes the desired outcome, without additional function and/or structure; examiner contends that this is accomplished by McCoy, since the sentiment analysis is used for routing prioritization; para. [0072]}, the method comprising:
receiving, using a receiver, communication data {social media platforms 200a-200c and listener 204 act as receiver that receives communication data; para. [0065]}, said communication data comprising:
a date of the communication data {date of last post; para. [0067]}
a time of the communication data {via time stamp of social media post; para. [0067]};
a location of computer that was used to generate the communication data {via location of the expression (e.g., city/state/zip code that the expression originated from); para. [0067]};
a username associated with the communication data {username described in para. [0067]}; and
a message {text of message described in para. [0067]};
harvesting, using a processor, from the API feed, for each communication data, a plurality of artifacts, each of said plurality of artifacts comprising sentiment information, said sentiment information comprising a first level of relevance with respect to the communication data {analyzer 208 parses or harvests the text of the communication data, this harvested text defining a plurality of artifacts, given that comprises sentiment information used to determine the sentiment score; para. [0071], [0072]; API feed previously described in para. [0065]; the modules being run on one or more processors described in para. [0114]; first level of relevance with respect to the communication data described in para. [0072]: valuator 210 may score expressions with negative sentiments higher than those with positive sentiments, i.e. a level of relevance calculated};
calculating, using the processor, for each communication data, a sentiment value, the calculating the sentiment value being based, at least in part, on the plurality of artifacts, the message, and historical information associated with the user {analyzer 208 calculates a sentiment score or value based, at least in part, on the plurality of artifacts; para. [0071], [0072]; note that based, at least in part, given broadest reasonable interpretation, suggests that the sentiment value need only be based on one item; the modules being run on one or more processors described in para. [0114]}; and
routing, using the processor, the communication data based on the message, the sentiment value and at least one of the date, time, username and the location {valuation score for route is based on sentiment and location; para. [0014], [0015], [0016]; the modules being run on one or more processors described in para. [0114]};
the receiver receiving in the communication data {social media platforms 200a-200c and listener 204 act as receiver that receives communication data; para. [0065]}.
While examiner contends that customer support request is nonfunctional descriptive material that simply conveys meaning to a human reader (see MPEP 2111.05) and/or McCoy alludes to customer support requests in a customer support environment {para. [0041]}, it doesn’t explicitly disclose: a customer support request; a plurality of Application Programming Interface (API) logins to the API feed, each of the logins intended to initiate a customer support request; pre-registering, using the processor, the user for the sentiment analysis prior to. 
However, Tuchman teaches a similar system for providing customer support services. Tuchman discloses: a customer support request {request in context of customer support described in para. [0115]}; a plurality of Application Programming Interface (API) logins to the API feed, each of the logins intended to initiate a customer support request {logins to API feed, each of the logins intended to initiate a customer support request described in para. [0115]; plurality of logins indicated at para. [0117]: a support center can handle support requests from customers of multiple, i.e. a plurality, of clients}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify McCoy to include the features of Tuchman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, given that McCoy is directed to routing communication within customer contact centers {para. [0004]}, one of ordinary skill in the art would have been motivated to facilitate an efficient mechanism to provide the best available and cost-effective communication channels, for both customers and agents {para. [0012] of Tuchman}.
The combination of McCoy and Tuchman doesn’t explicitly disclose: pre-registering, using the processor, the user for the sentiment analysis prior to.
However, Montenegro teaches a similar system for sentiment analysis in the context of customer support. Montenegro discloses: pre-registering, using the processor, the user for the sentiment analysis prior to {user registers for customer interaction monitoring, including sentiment analysis, prior to said monitoring occurs; Fig. 4; para. [0076]; given that this occurs prior, examiner asserts that it is a pre-registration step; Fig. 4; para. [0076]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of McCoy and Tuchman to include the features of Montenegro, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, given that McCoy is directed to routing communication within customer contact centers {para. [0004]}, one of ordinary skill in the art would have been motivated to pre-register users, thereby facilitating the screening of a customer's statements, comments, reviews, tweets, hashtags, or other social media handles, which are relevant to the subject products and/or services  {para. [0071] of Montenegro}.

Claim 15
Regarding claim 15, McCoy discloses: a system for leveraging social media account history and third party data source information to improve the accuracy of a sentiment analysis performed on communication data {system for routing social media communication in a contact center system supporting an organization; para. [0008]; Application Programming Interface (API) feed used or leveraged in context of communication data described in para. [0041], [0065]; social media account history and third party data source information; para. [0006], [0071], [0072]; note that to improve the accuracy of a sentiment analysis is intended use, since it describes the desired outcome, without additional function and/or structure; examiner contends that this is accomplished by McCoy, since the sentiment analysis is used for routing prioritization; para. [0072]}, the method comprising:
a receiver configured to receive a plurality of communication data {social media platforms 200a-200c and listener 204 act as receiver that receives a user login, given that username is provided; para. [0065], [0067]; note that listener 204 provides mechanism to listen to media expressions that relate to the business or organization supported by the contact center system 100, i.e. media expressions define logins intended to initiate a customer support request; para. [0065]}, said communication data comprising:
a date of the communication data {date of last post; para. [0067]}
a time of the communication data {via time stamp of social media post; para. [0067]};
a location of computer that was used to generate the communication data {via location of the expression (e.g., city/state/zip code that the expression originated from); para. [0067]};
a username associated with the communication data {username described in para. [0067]}; and
a message {text of message described in para. [0067]};
a processor configured to retrieve social media account history and other third party data source information associated with a user associated with the username, and to harvest, therefrom, a plurality of artifacts, each of said artifacts comprising sentiment information, said sentiment information comprising a first level of relevance with respect to the communication data {retrieving social media account history and other third party data source information associated with a user associated with the username described in para. [0066], [0067]; analyzer 208 parses or harvests the text of the social expression, i.e. the communication data; this harvested text defines a plurality of artifacts, given that comprises sentiment information used to determine the sentiment score; para. [0071], [0072]; the modules being run on one or more processors described in para. [0114]};
wherein the processor is further configured to calculate, for each communication data, a sentiment value, said sentiment value being based on the plurality of artifacts, the message, and historical information associated with the user {analyzer 208 calculates a sentiment score or value based on the plurality of artifacts from message, in addition to geographical information, i.e. historical information associated with the user; para. [0071], [0072]}; 
wherein the processor is further configured to route the communication data based on at least two of the date, time, username, location, and the sentiment value {valuation score for route is based on sentiment score or value and location; para. [0014], [0015], [0016]; the modules being run on one or more processors described in para. [0114]}. 
While examiner contends that customer support request is nonfunctional descriptive material that simply conveys meaning to a human reader (see MPEP 2111.05) and/or McCoy alludes to customer support requests in a customer support environment {para. [0041]}, it doesn’t explicitly disclose: a customer support request; a plurality of Application Programming Interface (API) logins to the API feed, each of the logins intended to initiate a customer support request; wherein the system is configured to accept a pre-registration from a user for the sentiment analysis prior to the user sending in the customer support request. 
However, Tuchman teaches a similar system for providing customer support services. Tuchman discloses: a customer support request {request in context of customer support described in para. [0115]}; a plurality of Application Programming Interface (API) logins to the API feed, each of the logins intended to initiate a customer support request {logins to API feed, each of the logins intended to initiate a customer support request described in para. [0115]; plurality of logins indicated at para. [0117]: a support center can handle support requests from customers of multiple, i.e. a plurality, of clients}; the user sending in the customer support request {request in context of customer support described in para. [0115]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify McCoy to include the features of Tuchman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, given that McCoy is directed to routing communication within customer contact centers {para. [0004]}, one of ordinary skill in the art would have been motivated to facilitate an efficient mechanism to provide the best available and cost-effective communication channels, for both customers and agents {para. [0012] of Tuchman}.
The combination of McCoy and Tuchman doesn’t explicitly disclose: pre-registering, using the processor, the user for the sentiment analysis prior to.
However, Montenegro teaches a similar system for sentiment analysis in the context of customer support. Montenegro discloses: wherein the system is configured to accept a pre-registration from a user for the sentiment analysis prior to {user registers for customer interaction monitoring, including sentiment analysis, prior to said monitoring occurs; Fig. 4; para. [0076]; given that this occurs prior, examiner asserts that it is a pre-registration step; Fig. 4; para. [0076]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of McCoy and Tuchman to include the features of Montenegro, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, given that McCoy is directed to routing communication within customer contact centers {para. [0004]}, one of ordinary skill in the art would have been motivated to pre-register users, thereby facilitating the screening of a customer's statements, comments, reviews, tweets, hashtags, or other social media handles, which are relevant to the subject products and/or services  {para. [0071] of Montenegro}.


Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of McCoy, Tuchman, and Montenegro, further in view of Sivasubramanian.

Claim 9
Regarding claim 9, the combination of McCoy, Tuchman, and Montenegro discloses the features of claim 8.
McCoy further discloses: the processor is further configured to harvest from a social media account history account and a third party data source account information related to the user {analyzer 208 parses or harvests the text of the social expression from user of social media; para. [0071], [0072]; the modules being run on one or more processors described in para. [0114]}.
The combination of McCoy, Tuchman, and Montenegro doesn’t explicitly disclose: a second plurality of artifacts, each of said second plurality of artifacts comprising second sentiment information, said second sentiment information comprising a second level of relevance with respect to the customer support request.
However, Sivasubramanian teaches a similar system for analyzing interactions in a customer support setting. Sivasubramanian discloses: a second plurality of artifacts, each of said second plurality of artifacts comprising second sentiment information, said second sentiment information comprising a second level of relevance with respect to the customer support request {based on applicant’s definition of artifacts, which may encompass verbal expression (para. [0059] of applicant’s specification), examiner asserts that the multiple conversation turns, each separately scored by sentiment, define first and second plurality of artifacts comprising second sentiment information, the level of relevance indicated by the sentiment score; para. [0075]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of McCoy, Tuchman, and Montenegro to include the features of Sivasubramanian, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, given that McCoy is directed to routing communication within customer contact centers {para. [0004]}, one of ordinary skill in the art would have been motivated to facilitate sentiment analysis via acquisition of multiple artifacts, thereby allowing supervisors to look across live calls and see where they may be needed to engage and/or de-escalate and/or help an agent {para. [0048] of Sivasubramanian}.

Claim 16
Regarding claim 16, the combination of McCoy, Tuchman, and Montenegro disclose the features of claim 15. 
McCoy further discloses: the processor is further configured to harvest from an application programming interface (API) feed information related to the user {analyzer 208 parses or harvests the text of the social expression; para. [0071], [0072]; the modules being run on one or more processors described in para. [0114]; application programming interface 240 or feed described in para. [0045]}.
The combination of McCoy, Tuchman, and Montenegro doesn’t explicitly disclose: a second plurality of artifacts, each of said second plurality of artifacts comprising sentiment information, said sentiment information comprising a second level of relevance with respect to the customer support request.
However, Sivasubramanian teaches a similar system for analyzing interactions in a customer support setting. Sivasubramanian discloses: a second plurality of artifacts, each of said second plurality of artifacts comprising sentiment information, said sentiment information comprising a second level of relevance with respect to the customer support request {based on applicant’s definition of artifacts, which may encompass verbal expression (para. [0059] of applicant’s specification), examiner asserts that the multiple conversation turns, each separately scored by sentiment, define first and second plurality of artifacts comprising second sentiment information, the level of relevance indicated by the sentiment score; para. [0075]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of McCoy, Tuchman, and Montenegro to include the features of Sivasubramanian, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, given that McCoy is directed to routing communication within customer contact centers {para. [0004]}, one of ordinary skill in the art would have been motivated to facilitate sentiment analysis via acquisition of multiple artifacts, thereby allowing supervisors to look across live calls and see where they may be needed to engage and/or de-escalate and/or help an agent {para. [0048] of Sivasubramanian}.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of McCoy, Tuchman, Montenegro, and Sivasubramanian, further in view of George.

Claim 10
Regarding claim 10, the combination of McCoy, Tuchman, Montenegro, and Sivasubramanian discloses the features of claim 9.
McCoy further discloses: the date and time of the communication data {date of last post; para. [0067]; time stamp of social media post; para. [0067]}; a first plurality of artifacts {analyzer 208 parses the text of the social expression, where this harvested text defines a first plurality of artifacts; para. [0071], [0072]}.
Tuchman further discloses: a customer support request {request in context of customer support described in para. [0115]}.
Sivasubramanian further discloses: discloses: a second plurality of artifacts {multiple conversation turns define first and second plurality of artifacts; para. [0075]}.
The combination of McCoy, Tuchman, Montenegro, and Sivasubramanian doesn’t explicitly disclose: the first level of relevance of the sentiment information is determined based on the magnitude of time between interactions and wherein the second level of relevance of the second sentiment information comprises a magnitude of time between interactions.
However, George teaches a similar system for sentiment-based mapping of customer journeys. George discloses: the first level of relevance of the sentiment information is determined based on the magnitude of time between interactions and wherein the second level of relevance of the second sentiment information comprises a magnitude of time between interactions {sentiment manager 206 may determine implied sentiment, i.e. level of relevance of the sentiment information, based on the length of time between interactions, i.e. magnitude of time between interactions; para. [0061]; users 114a-n define multiple users, which would necessarily involve multiple interactions and corresponding first, second levels of relevance; para. [0042]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of McCoy, Tuchman, Montenegro, and Sivasubramanian to include the features of George, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, given that McCoy is directed to routing communication within customer contact centers {para. [0004]}, one of ordinary skill in the art would have been motivated to analyze and understand the customer journey across a variety of channels of communication, thereby streamlining customer-agent interactions {para. [0002] of George}.

Claim 17
Regarding claim 17, the combination of McCoy, Tuchman, Montenegro, and Sivasubramanian discloses the features of claim 16. 
McCoy further discloses: the date and time of the communication data {date of last post; para. [0067]; time stamp of social media post; para. [0067]}; a first plurality of artifacts {analyzer 208 parses the text of the social expression, where this harvested text defines a first plurality of artifacts; para. [0071], [0072]}.
Tuchman further discloses: a customer support request {request in context of customer support described in para. [0115]}.
Sivasubramanian further discloses: discloses: a second plurality of artifacts {multiple conversation turns define first and second plurality of artifacts; para. [0075]}.
The combination of McCoy, Tuchman, Montenegro, and Sivasubramanian doesn’t explicitly disclose: the first level of relevance of the sentiment information is determined based on the magnitude of time between interactions and wherein the second level of relevance of the second sentiment information comprises a magnitude of time between interactions.
However, George teaches a similar system for sentiment-based mapping of customer journeys. George discloses: the first level of relevance of the sentiment information is determined based on the magnitude of time between interactions and wherein the second level of relevance of the second sentiment information comprises a magnitude of time between interactions {sentiment manager 206 may determine implied sentiment, i.e. level of relevance of the sentiment information, based on the length of time between interactions, i.e. magnitude of time between interactions; para. [0061]; users 114a-n define multiple users, which would necessarily involve multiple interactions and corresponding first, second levels of relevance; para. [0042]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of McCoy, Tuchman, Montenegro, and Sivasubramanian to include the features of George, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, given that McCoy is directed to routing communication within customer contact centers {para. [0004]}, one of ordinary skill in the art would have been motivated to analyze and understand the customer journey across a variety of channels of communication, thereby streamlining customer-agent interactions {para. [0002] of George}.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of McCoy, Tuchman, and Montenegro, further in view of McCormack and Bikumala et al. (US 20210240774).

Claim 12
Regarding claim 12, the combination of McCoy, Tuchman, and Montenegro discloses the features of claim 8, but doesn’t explicitly disclose: the processor is further configured to determine a frequency of transmission of legacy customer support requests associated with the username, to define said frequency as an artifact, and to update said frequency after one of a pre-determined number of received customer requests or after a pre-determined amount of time.
However, McCormack teaches a similar system for managing enterprise communications. McCormack discloses: determine a frequency of transmission of legacy customer support requests associated with the username, to define said frequency as an artifact {customer profile may include, but not restricted to, a call log, an artifact that includes frequency of past conversations, i.e. frequency of transmission of legacy customer support requests; para. [0057]; username associated with user; para. [0057]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of McCoy, Tuchman, and Montenegro to include the features of McCormack, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, given that McCoy is directed to routing communication within customer contact centers {para. [0004]}, one of ordinary skill in the art would have been motivated to provide the frequency of previous requests as part of a customer profile, in order to facilitate determining customer characteristics, thereby streamlining responses to customer queries {para. [0008], [0060] of McCormack}.
The combination of McCoy, Tuchman, Montenegro, and McCormack doesn’t explicitly disclose: update after one of a pre-determined number of received customer requests or after a pre-determined amount of time.
However, Bikumala teaches a similar system for prioritization of support requests. Bikumala discloses: update after one of a pre-determined number of received customer requests or after a pre-determined amount of time {models within system 108 are updated from time to time, i.e. a pre-determined amount of time, to account for changes over time in the data within information stores 230; para. [0042]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of McCoy, Tuchman, Montenegro, and McCormack to include the features of Bikumala, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, given that McCoy is directed to routing communication within customer contact centers {para. [0004]}, one of ordinary skill in the art would have been motivated to provide updates with respect to customer support requests, in order to account for changes over time in the data {para. [0042] of Bikumala}.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of McCoy, Tuchman, and Montenegro, further in view of Coughlan.

Claim 13
Regarding claim 13, the combination of McCoy, Tuchman, and Montenegro discloses the features of claim 8. 
McCoy further discloses: the first plurality of artifacts {analyzer 208 parses the text of the social expression, where this harvested text defines a first plurality of artifacts; para. [0071], [0072]}.
The combination of McCoy, Tuchman, and Montenegro doesn’t explicitly disclose: one or more rates of indications of urgency in legacy customer support requests associated with the username.
However, Coughlan teaches a similar system for notifications based on recent communication history. Coughlan discloses: one or more rates of indications of urgency in legacy customer support requests associated with the username {urgency module 232 may determine the urgency of a contact or rate of indication based on contact history, message history, and how often the parties communicate; col. 8, line 15 to 30; username described in col. 9, lines 15 to 20; col. 11, lines 50 to 51}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of McCoy, Tuchman, and Montenegro to include the features of Coughlan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, given that McCoy is directed to routing communication within customer contact centers {para. [0004]}, one of ordinary skill in the art would have been motivated to determine customer urgency, in order to facilitate customer prioritization and queuing for customer service purposes.

Claim 20
Regarding claim 20, the combination of McCoy, Tuchman, and Montenegro discloses the features of claim 15. 
McCoy further discloses: the first plurality of artifacts {analyzer 208 parses the text of the social expression, where this harvested text defines a plurality of artifacts; para. [0071], [0072]}.
The combination of McCoy, Tuchman, and Montenegro doesn’t explicitly disclose: one or more rates of indications of urgency in legacy customer support requests associated with the username.
However, Coughlan teaches a similar system for notifications based on recent communication history. Coughlan discloses: one or more rates of indications of urgency in legacy customer support requests associated with the username {urgency module 232 may determine the urgency of a contact or rate of indication based on contact history, message history, and how often the parties communicate; col. 8, line 15 to 30; username described in col. 9, lines 15 to 20; col. 11, lines 50 to 51}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of McCoy, Tuchman, and Montenegro to include the features of Coughlan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, given that McCoy is directed to routing communication within customer contact centers {para. [0004]}, one of ordinary skill in the art would have been motivated to determine customer urgency, in order to facilitate customer prioritization and queuing for customer service purposes.

Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of McCoy, Tuchman, and Montenegro, further in view of Sommer.

Claim 14
Regarding claim 14, the combination of McCoy, Tuchman, and Montenegro discloses the features of claim 8, but doesn’t explicitly disclose: reducing using the processor, in proportion to the time elapsed from the receipt of the artifact, the relative importance of each of the plurality of artifacts in the calculation of the sentiment value.
However, Sommer teaches a similar system for sentiment-based text classification and relevancy ranking. Sommer discloses:  reducing using the processor, in proportion to the time elapsed from the receipt of the artifact, the relative importance of each of the plurality of artifacts in the calculation of the sentiment value {sentiment score or value reduced by sentiment time decay, i.e. a proportion to the time elapsed from the receipt of an document or artifact, the relative importance of each of the plurality of artifacts in the calculation of the sentiment score or value; para. [0113]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of McCoy, Tuchman, and Montenegro to include the features of Sommer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, given that McCoy is directed to routing communication within customer contact centers {para. [0004]}, one of ordinary skill in the art would have been motivated to reduce relative importance of artifacts over time, in order to account for their applicability in a limited timeframe {para. [0013] of Sommer}.

Claim 21
Regarding claim 21, the combination of McCoy, Tuchman, and Montenegro discloses the features of claim 15, but doesn’t explicitly disclose: the processor is configured to reduce, in proportion to the time elapsed from the receipt of an artifact, the relative importance of each of the plurality of artifacts in the calculation of the sentiment value.
However, Sommer teaches a similar system for sentiment-based text classification and relevancy ranking. Sommer discloses:  the processor is configured to reduce, in proportion to the time elapsed from the receipt of an artifact, the relative importance of each of the plurality of artifacts in the calculation of the sentiment value {sentiment score or value reduced by sentiment time decay, i.e. a proportion to the time elapsed from the receipt of an document or artifact, the relative importance of each of the plurality of artifacts in the calculation of the sentiment score or value; para. [0113]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of McCoy, Tuchman, and Montenegro to include the features of Sommer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, given that McCoy is directed to routing communication within customer contact centers {para. [0004]}, one of ordinary skill in the art would have been motivated to reduce relative importance of artifacts over time, in order to account for their applicability in a limited timeframe {para. [0013] of Sommer}.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of McCoy, Tuchman, and Montenegro, further in view of McCormack.

Claim 19
Regarding claim 19, the combination of McCoy, Tuchman, and Montenegro discloses the features of claim 15. 
McCoy further discloses: the first plurality of artifacts {analyzer 208 parses the text of the social expression, where this harvested text defines a first plurality of artifacts; para. [0071], [0072]}.
The combination of McCoy, Tuchman, and Montenegro doesn’t explicitly disclose: a frequency of transmission of legacy customer support requests associated with the username.
However, McCormack teaches a similar system for managing enterprise communications. McCormack discloses: a frequency of transmission of legacy customer support requests associated with the username {customer profile may include, but not restricted to, a call log, a frequency of past conversations, i.e. frequency of transmission of legacy customer support requests; para. [0057]; username associated with user; para. [0057]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of McCoy, Tuchman, and Montenegro to include the features of McCormack, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, given that McCoy is directed to routing communication within customer contact centers {para. [0004]}, one of ordinary skill in the art would have been motivated to provide the frequency of previous requests as part of a customer profile, in order to facilitate determining customer characteristics, thereby streamlining responses to customer queries {para. [0008], [0060] of McCormack}.

Response to Arguments
Applicant is thanked for their comprehensive arguments, which have been carefully considered. Examiner has responded to arguments in the order presented, with applicant’s headings and page numbering used for consistency.

I. Summary of Office Action; II. Summary of Reply to Office Action
 	Applicant is thanked for their summary of the rejection and reply on pages 8-9. The previous objections have been withdrawn. Note, however the new objection above, based on applicant’s amendment. Examiner also notes the outstanding rejection under 35 USC § 112. Lastly, examiner notes the withdrawal of the previous Double Patenting rejection, given applicant’s filing of the terminal disclaimer. 

III.   Reply to Rejections and Statements under §§ 101 and 112, sixth paragraph
	Applicant provides arguments regarding the rejection under 35 USC § 101 on page 10. Applicant states: ‘Reasonably, the term Application Programming Interface logins can only refer to logins that enable one piece of hardware, such as a computer or software within a physical computer, to access an API. Therefore, it follows that API logins, as claimed, recite patentable subject matter. Further, such API logins cannot reasonably refer to "an entry relating to a customer visit to a customer service representative". As such, the claimed subject matter is directed to statutory subject matter. The rejections under 35 U.S.C. § 101 are respectfully traversed.’
	Examiner respectfully disagrees. The claimed invention is one directed to “receipt and processing of workflow associated with customer support requests” {para. [0002] of applicant’s specification}, which fits squarely in the domain of Certain Methods of Organizing Human Activity. Nowhere does applicant describe API features that could be considered anything but generic; indeed, para. [0034] is explicit in describing a publically-available API: “In certain embodiments, social media data may be retrieved using publically-available APIs ("Application Programming Interfaces") such as the Twitter™ API.” Thus, examiner remains unpersuaded that the API or associated login amounts to anything more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). 
	With respect to applicant’s traversal of the previous interpretation under 35 U.S.C. § 112, sixth paragraph, examiner agrees. Given applicant’s rebuttal and the disclosure at paragraph [00108] of applicant’s specification, examiner has withdrawn this interpretation.

IV.    Reply to Rejections and Statements under 35 U.S.C. 103
	Applicant offers a response to the outstanding rejection under 35 U.S.C. 103 on pages 11-14.
	Applicant first argument follows: “Specifically - nothing in the foregoing cited sections of McCoy relate directly to initiating a customer support request. More specifically, McCoy does not show or suggest receiving a plurality of Application Programming Interface (API) logins to the API feed, such that each of the logins are intended to initiate a customer support request. Rather, McCoy is directed to "listening" to social media expressions. As such, none of the independent claims show or suggest receiving customer support requests as recited in the independent claims.” However, given applicant’s amendments to the claims, examiner has relied on a new combination of references. Accordingly, this argument is moot. Applicant is directed to the rejection above.
	Applicant second argument follows: “Rashid fail to show or suggest pre-registration in the context of pre-registration of a user with respect to a user customer request. All the more so, Rashid fails to show or suggest pre-registration in the recited context of pre-registration prior to the user sending in the customer support request. Accordingly, the independent claims are allowable because Rashid fails to show or suggest pre-registration as set forth in the independent claims. None of the remaining references mitigate the failure of Rashid to teach pre-registration as claimed.” However, given applicant’s amendments to the claims, examiner has relied on a new combination of references. Accordingly, this argument is moot. Applicant is directed to the rejection above.
	In summary, examiner has responded to all of applicant’s arguments. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190386938, which describes converting email messages to chat;
US 20170353605, which describes monitoring sentiment information in customer-agent interaction;
US 20160132892, directed to estimating customer satisfaction. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        2/9/22
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689